Citation Nr: 1413202	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-42 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Marines Corps from August 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Portland, Oregon.  VA will notify the Veteran if further action is required.


REMAND

In a statement from the Veteran received in August 2013, the Veteran requested a travel board hearing before a Veterans Law Judge at the RO.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  As travel board hearings are scheduled at the RO, a remand to that office is required.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO in Portland, Oregon, should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



